Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/452,250 filed on 25 June 2019. This application claims DIV to 14/879,615 (now US Patent 10,389,774) filed on 9 October 2015.  	Claims 1-18 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 11 recite the limitation "the action identifier." There is insufficient antecedent basis for this limitation in the claim. Thus, the claims are indefinite. For the purpose of this examination, Examiner will interpret the limitation to mean “the event identifier,” as consistent with the rest of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8-10, 12, 13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2009/0182833 A1 to Balasubramanian and US Patent 8,862,762 B1 to Motrenko et al.
Regarding Claim 1, Balasubramanian discloses a method for operating a broadcast system, comprising:  	receiving, by a broadcast server from a first electronic device via a communication system, a request to initiate a broadcast session (FIG. 5 and 0019 provides for receiving, by a master system 102 from a first slave system 104-a via network 528, a request to join a teleconference meeting/broadcast session);  	updating, by the processor of the broadcast server, a playback queue corresponding to the broadcast session corresponding to the session identifier based upon the received application event (0019 and 0036 provides for updating, by processor unit 504 of master computer/system 102/502, a master event queue 114 corresponding to a teleconference meeting based upon a received event in the master application 108);  	receiving, by the broadcast server via the communication system, a request to subscribe to the broadcast session from a second electronic device (FIG. 5, 0026, and claim 4 provides for receiving, by master system/computer 202 via network 528, a register/request to connect/subscribe to the virtual meeting from a second slave computer/system 552); and  	transmitting, by the broadcast server via the communication system, content of the playback queue to the second electronic device (FIG. 5, 0028, and 0035 provides for transmitting, by master system/computer 202 via network 528, commands/events from the master event queue to a second slave computer/system 552). 	Balasubramanian doesn’t explicitly disclose generating, by a processor of the broadcast server, a session identifier identifying the broadcast session; transmitting, by the processor of the broadcast server via the communication system, the generated session identifier to the first electronic device; and receiving, by the broadcast server from the first electronic device via the communication system, at least one application event captured within an application operating on the first electronic device from the first electronic device identified to correspond to the session identifier. 	Motrenko, in a similar field of endeavor, discloses generating, by a processor of a broadcast server, a session identifier identifying a broadcast session (FIGs. 1 and 8 and col. 8 lines 14-17 provides for generating, by processor 804 of a Push Notification server 150, a record/session identifier identifying the stream produced by mobile device 110);  	transmitting, by the processor of the broadcast server via the communication system, the generated session identifier to a first electronic device (FIGs. 1 and 8 and col. 8 lines 18-20 provide for transmitting, by processor 804 of the Push Notification server 150 via Internet 140, the created stream acknowledgment to the mobile device 110); and 	receiving, by the broadcast server from the first electronic device via the communication system, at least one application event captured within an application operating on the first electronic device from the first electronic device identified to correspond to the session identifier (FIG. 1 and col. 8 lines 60-62 provide for receiving, by the Push Notification server 150 from mobile device 110 via the Internet 140, a title change, i.e. at least one application event captured within an application operating on the mobile device, from mobile device 110, wherein the title change is identified as corresponding to the corresponding stream). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Motrenko for pushing recorded streams to subscribing consumers. The stream subscriptions of Motrenko, when implemented with the presenters and participants of the teleconference meeting of the Balasubramanian system, will allow one of ordinary skill in the art to allow participants to subscribe to presenters, in order to publish session events to a select group of individuals. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the stream subscriptions of Motrenko with the presenters and participants of the teleconference meeting of the Balasubramanian system for the desirable purpose of pushing streams to a select group of recipients.
Regarding Claim 3, the Balasubramanian/Motrenko system discloses the method according to claim 1, wherein the updating further comprises:  	determining, by the processor of the broadcast server, at least one instruction for recreating the application event based upon an operating system of the second electronic device (Balasubramanian, 0023-0024 provides for determining a command for recreating the move down event based upon how the command is reconstituted by the slave application); and  	storing the at least one instruction in the playback queue (Balasubramanian, FIG. 1, 0019, and 0023-0024 provides for the serialized command is transmitted through the master event queue 114).
Regarding Claim 4, the Balasubramanian/Motrenko system discloses the method according to claim 1, wherein the updating further comprises:  	determining, by the processor of the broadcast server, at least one instruction for recreating the application event based upon a version of application operating on the second electronic device (Motrenko, col. 5 lines 9-21 and claim 5 provides for determining, by the Push Notification Server 150, at least one transcoding instruction for recreating the live video stream based upon a format/version of the application operating on the device type); and  	storing the at least one instruction in the playback queue (Balasubramanian, FIG. 1, 0019, and 0023-0024 provides for the serialized command is transmitted through the master event queue 114). 	Same motivation as claim 1.
Regarding Claim 6, the Balasubramanian/Motrenko system discloses the method according to claim 1, wherein the broadcast session is a presentation session (Balasubramanian, 0023 provides for a visual presentation program).
Regarding Claim 8, the Balasubramanian/Motrenko system discloses the method according to claim 1, wherein the playback queue comprises an ordered list of events performed by the application operating on the first electronic device (Balasubramanian, FIG. 1 and 0019 provides for wherein the master event queue 114 is a list of events performed at the master application 108).
Regarding Claim 9, the Balasubramanian/Motrenko system discloses the method according to claim 1, wherein the playback queue comprises an event instruction or an event identifier to alter a state of the application operating on the second electronic device (Balasubramanian, 0019 and 0023-0024 provides for wherein the master event queue 114 comprises a serialized command to alter an event operating on the slave system).
Regarding Claim 10, similar rejection where the method of claim 1 teaches the broadcast server system of claim 10.
Regarding Claim 12, similar rejection where the method of claim 3 teaches the broadcast server system of claim 12.
Regarding Claim 13, similar rejection where the method of claim 4 teaches the broadcast server system of claim 13.
Regarding Claim 15, similar rejection where the method of claim 6 teaches the broadcast server system of claim 15.
Regarding Claim 17, similar rejection where the method of claim 8 teaches the broadcast server system of claim 17.
Regarding Claim 18, similar rejection where the method of claim 9 teaches the broadcast server system of claim 18.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the Balasubramanian/Motrenko system as applied to claims 1 and 10 above, and further in view of US PGPUB 2015/0262617 A1 to Jaime et al.
Regarding Claim 2, the Balasubramanian/Motrenko system discloses the method according to claim 1, wherein the updating further comprises:  	storing at least one event identifier in the playback queue (Balasubramanian, 0019 provides the storing entered actions in a master event queue). 	The Balasubramanian/Motrenko system doesn’t explicitly disclose determining at least one event identifier corresponding to the application event, the event identifier comprising a code corresponding to the application event. 	Jaime, in a similar field of endeavor, discloses determining at least one event identifier corresponding to the application event, the event identifier comprising a code corresponding to the application event (0035 provides for determining an event code corresponding to a video recording, the event code uniquely identifying the media clip with in a video recording). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Jaime for event codes for media clips. The event codes of Jamie, when implemented with the presenters and participants of the teleconference meeting of the Balasubramanian/Motrenko system, will allow one of ordinary skill in the art to allow the server to organize the events, in order to more effectively present events based on their code. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the event codes of Jamie with the presenters and participants of the teleconference meeting of the Balasubramanian/Motrenko system for the desirable purpose of optimizing the events as they are pushed to streams.
Regarding Claim 11, similar rejection where the method of claim 2 teaches the broadcast server system of claim 11.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Balasubramanian/Motrenko system as applied to claims 1 and 10 above, and further in view of US PGPUB 2015/0207836 A1 to Jankowski et al.
Regarding Claim 5, the Balasubramanian/Motrenko system discloses the method according to claim 1. 	The Balasubramanian/Motrenko system doesn’t explicitly disclose receiving, by the broadcast server via the communication system, an application event occurring in the application operating on the second electronic device from the second electronic device; updating, by a processor of the broadcast server, the playback queue based upon the application event occurring in the application operating on the second electronic device; and transmitting, by the broadcast server via the communication system, content of the updated playback queue to the first electronic device. 	Jankowski, in a similar field of endeavor, discloses receiving, by a broadcast server via a communication system, an application event occurring in the application operating on a second electronic device from a second electronic device (FIG. 1 and 0082 provides for receiving, by gateway 804 via network 112, a broadcast 814 occurring in the application operating on mobile device C from mobile device C);  	updating, by a processor of the broadcast server, the playback queue based upon the application event occurring in the application operating on the second electronic device (0082 provides for updating, by gateway 804 via network 112, a queue of what to playback based upon the broadcast video from mobile device C); and  	transmitting, by the broadcast server via the communication system, content of the updated playback queue to the first electronic device (FIG. 1 and 0082 provides for transmitting, by gateway 804 via network 112, the stream from mobile device C to mobile device A). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Jankowski for multiplex streaming. The multiplex streaming of Jankowski, when implemented with the presenters and participants of the teleconference meeting of the Balasubramanian/Motrenko system, will allow one of ordinary skill in the art to allow the server to obtain events from other devices for the playback queue, in order to allow all the electronic devices to function as producers and consumers. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the multiplex streaming of Jankowski with the presenters and participants of the teleconference meeting of the Balasubramanian/Motrenko system for the desirable purpose of maximizing the potential of all the participants in the teleconference meeting.
Regarding Claim 14, similar rejection where the method of claim 5 teaches the broadcast server system of claim 14.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Balasubramanian/Motrenko system as applied to claims 1 and 10 above, and further in view of US PGPUB 2011/0161513 A1 to Viers.
Regarding Claim 7, the Balasubramanian/Motrenko system discloses the method according to claim 1. 	The Balasubramanian/Motrenko system doesn’t explicitly disclose wherein the broadcast session is a test session. 	Viers, in a similar field of endeavor, discloses wherein a broadcast session is a test session (FIG. 2 and 0023 provides for performing individuals test on media streams). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Viers for testing streams. The stream tests of Viers, when implemented with the presenters and participants of the teleconference meeting of the Balasubramanian/Motrenko system, will allow one of ordinary skill in the art to allow the server to obtain events related to testing, in order to determine the performance level of the participant devices. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the stream tests of Viers with the presenters and participants of the teleconference meeting of the Balasubramanian/Motrenko system for the desirable purpose of maximizing the potential of all devices in the teleconference meeting.
Regarding Claim 16, similar rejection where the method of claim 7 teaches the broadcast server system of claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2012/0268553 A1 to Talukder discloses uniquely identifying sessions.
US PGPUB 2010/0037151 A1 to Ackerman et al discloses reproducing video streams from a presenter to participants and attendees.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCHQUITA D GOODWIN/Examiner, Art Unit 2459